IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-52,775-02


EX PARTE LUIS RAMIREZ




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. B-98-0444-S FROM THE

119TH DISTRICT COURT OF TOM GREEN COUNTY



Per Curiam.

ORDER


	This is a subsequent application for habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, Section 5.  Applicant asserts he is actually innocent
and that his attorney was ineffective for failing to discover his alibi witness.
	Applicant was convicted of capital murder in May, 1999.  We affirmed the
conviction and sentence. Ramirez v. State, No. 73,510 (Tex.Crim.App. Feb. 13, 2002).  In
March, 2002, applicant filed his initial application for writ of habeas corpus pursuant to 

Article 11.071.  We denied relief.  Ex parte Ramirez, No. WR-52,775-01 (Tex.Crim.App.
October 23, 2002).
	Applicant's claims of actual innocence and ineffective assistance of counsel are
raised on the same facts he brought in his initial writ application.  The decisions of the
Supreme Court of the United States in Wiggins v. Smith, 123 S. Ct. 2527 (2003), and
Rompilla v. Beard, 125 S. Ct. 2456 (2005), were subsequent to and unavailable at the time
of the initial application in this cause.  However, neither decision creates a new legal
basis for a review of the factual allegations which were presented and reviewed on
applicant's initial writ application.
	We have reviewed the application and find that it fails to meet the requirements of
Texas Code of Criminal Procedure, Article 11.071, Section 5.  Accordingly the
application is dismissed as an abuse of the writ.
	IT IS SO ORDERED THIS THE 18TH DAY OF OCTOBER, 2005.
Do Not Publish